Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a top plate push rod hole" and “a bottom plate bolt hole” in lines 7-8. It is unclear if applicant is referring to the same or at least one of the plurality of top plate push rod holes or bottom plate bolt holes as introduced in claim 1 lines 2-4, or if the applicant is refereeing to a new set of holes, rendering the claim indefinite. For examining purposes, the Examiner is to the interpret top plate push rod hole and bottom plate bolt hole to be at least one of the plurality of holes on the top and bottom plate. 
Claim 9 recites the limitation “an individual push rod is configured to pass through an individual bottom plate push rod hole and an individual lug nut hole” in lines 1-3. It is 
Claim 14 recites the limitation "a hub bearing assembly" in line 3 and “a knuckle” in line 7. It is unclear if applicant is referring to the same hub assembly and knuckle as introduced in claim 1 lines 1, or if the applicant is refereeing to a new hub assembly and knuckle, rendering the claim indefinite. For examining purposes, the Examiner is to interpret to only be one hub bearing assembly and knuckle.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 13, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murtaugh (US Patent No. 4,642,866).
Regarding claim 1, Murtaugh discloses: an extraction tool (Figures 1-5 element 10), comprising: a top plate (element 12) having a top plate force rod hole (see Detail A in the annotated figure below) and a plurality of top plate push rod holes (see Detail B in the annotated figure below); a bottom plate (element 26) having a bottom plate force rod hole (see Detail C in the annotated figure below), a plurality of bottom plate push rod holes (element 28), and a plurality of bottom plate bolt holes (element 30); a force rod (element 20) configured to slidably engage the top plate force rod hole (element 16 and see also col. 2, ll. 25-32 where the prior states that element 12 includes element 16 which is a “hollow cylindrical boss” in order to allows element 20 to pass through, thus allowing the force rod to slidably engage the top plate force rod hole) and threadingly engage the bottom plate force rod hole (see col. 2, ll. see col. 2, ll. 52-57 where the prior art states that element 26 includes element 32 which is “internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)); and a plurality of push rods (element 14), each push rod configured to threadingly engage a top plate push rod hole (see col. 2, ll. 40-42 where the prior art states that element 14 can be secured to support element 12 “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole) and slidably engage a bottom plate bolt hole (see figure 3 element 28 and see also col. 2, ll. 43-47); wherein any one or combination of the bottom plate bolt holes align with any one or combination of lug nut holes of a hub bearing assembly when the bottom plate is placed over the hub bearing assembly (see figure 4 element 30 (bottom plate bolt holes) aligns with the a lug nut .

    PNG
    media_image1.png
    533
    695
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    664
    826
    media_image2.png
    Greyscale

Regarding claim 4, Murtaugh discloses: wherein any one or combination of the bottom plate bolt holes are configured to slidably receive a lug nut bolt (see figure 4 element 30 slidably receiving element 9 and see also col. 3, ll. 2-6).
Regarding claim 5, Murtaugh discloses: the extraction tool of claim 4, further comprising a nut (element 36) to threadingly engage the lug nut bolt (see figure 4 element 36 threadingly engaging element 9 and see also col. 3, ll. 2-6).
Regarding claim 6, Murtaugh discloses: the extraction tool of claim 1, further comprising a bolt (element 9), wherein any one or combination of the bottom plate bolt holes are configured to slidably receive the bolt (see figure 4 element 30 slidably receiving element 9 and see also col. 3, ll. 2-6).
Regarding claim 7, Murtaugh discloses: the extraction tool of claim 6, further comprising a nut (element 36) to threadingly engage the bolt (see figure 4 element 36 threadingly engaging element 9 and see also col. 3, ll. 2-6).
Regarding claim 8, Murtaugh discloses: the extraction tool of claim 1, wherein any one or combination of the bottom plate push rod holes align with any one or combination of lug nut holes of the hub bearing assembly when the bottom plate is placed over the hub bearing assembly (Giving that the prior art teaches the structural limitations of the extraction tool having a bottom plate push holes, thus the tool is capable of performing the claimed function.).
Regarding claim 9, Murtaugh discloses: the extraction tool of claim 8, wherein an individual push rod is configured to pass through an individual bottom plate push rod hole and an individual lug nut hole of the hub bearing assembly (see .
Regarding claim 10, Murtaugh discloses: the extraction tool of claim 9, wherein the individual push rod is configured to abut against a knuckle (see figure 4 the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6).
Regarding claim 11, Murtaugh discloses: the extraction tool of claim I, wherein the bottom plate further comprises a collar (element 32).
Regarding claim 13, Murtaugh discloses: an extraction tool (Figures 1-5 element 10), comprising: a top plate (element 12) configured to slidably receive a force rod (element 16 and see also col. 2, ll. 25-32 where the prior states that element 12 includes element 16 which is a “hollow cylindrical boss” in order to allows element 20 ( force rod) to pass through, thus allowing the force rod to slidably engage the top plate force rod hole) and threadingly receive a plurality of push rods (see col. 2, ll. 40-42 where the prior art states that element 14 can be secured to support element 12 (top plate) “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole); a bottom plate (element 26) configured to threadingly receive the force rod (see col. 2, ll. see col. 2, ll. 52-57 where the prior art states that element 26 includes element 32 which is “internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)) and slidably receive the plurality of push rods (see figure 3 element 28 and see also col. 2, ll. 43-47), the bottom plate further configured to attach to a top surface of a hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) ; wherein: when the bottom plate is placed over the hub bearing assembly and the top plate is placed over the bottom plate (see figure 4 element 26 is placed over the hub assembly (elements 1-8) and the top plate (element 12) is placed over the bottom plate (element 26)), the plurality of push rods pass through lug nut holes formed in the hub bearing assembly (see figure 4 and see col. 2, ll. 58-67 where the prior art states the practice steps of the device interacting with the work piece) and abut against a knuckle located on a bottom surface of the hub bearing assembly (see figure 4 the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6); and when the force rod is rotated, the bottom plate advances towards the top plate and draws the hub bearing assembly away from the knuckle (see col. 2, ll. 58-67 – col.3, ll. 1-37 where the prior art states the device used in practice with the hub bearing assembly).
Regarding claim 14, Murtaugh discloses: a method of extracting a hub bearing assembly from a knuckle (col. 2, ll. 58-67 – col.3, ll. 1-37), the method comprising: placing a bottom plate (element 26) against a top surface of a hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) of a hub bearing assembly (elements 1-8)); securing the bottom plate to the hub bearing assembly (see col. 2, ll. 60-65); threadingly securing a plurality of push rods (element 14) to a top plate (see col. 2, ll. 40-42 where the prior art states that element 14 (push rods) can be secured to support element 12 (top plate) “in any suitable manner”, thus each push rod configured to threadingly engage a top plate push rod hole); placing the top plate over the bottom plate so that the plurality of push rods pass through the bottom plate (see figure 4 element 12 (top plate) is placed , pass through the hub bearing assembly (see col. 2, ll. 64-67), and abut against a knuckle (see figure 4 the individual push rod (element 14) operatively abuts the knuckle (element 1) via elements 5/6); sliding a force rod (element 20) though the top plate and threadingly engaging the force rod with the bottom plate (see col. 2, ll. see col. 2, ll. 52-57 where the prior art states that element 26 includes element 32 which is “internally threaded” (element 34) for threaded engagement via element 24 of the force rod (element 20)); and rotating the force rod to advance the bottom plate and the hub bearing assembly towards the top plate (see col. 2, ll. 58-67 – col.3, ll. 1-37 where the prior art states the device used in practice with the hub bearing assembly and see also figure 4 element 38 (arrow) showing the hub and bottom plate moving towards the top plate (element 12)).
Regarding claim 15, Murtaugh discloses: the method of claim 14, further comprising: adjusting the plurality of push rods to adjust the orientation of the top plate relative to the bottom plate (col. 2, ll. 58-67 – col.3, ll. 1-37).
Regarding claim 16, Murtaugh discloses: the method of claim 15, wherein adjusting the plurality of push rods causes the top plate to be parallel with the bottom plate (col. 2, ll. 58-67 – col.3, ll. 1-37 and see also figure 4 element 12 (top plate) being parallel to the bottom plate (element 26) via the plurality of push rods (element 14)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murtaugh (US Patent No. 4,642,866) in view of Bergman (US Patent No 7,296,330). 
Regarding claim 2, Murtaugh discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards wherein the bottom plate has a plurality of set screw holes.
Bergman teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein the bottom plate has a plurality of set screw holes (element 190 and see also col. 9, ll. 30-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein the bottom plate has a plurality of set screw holes. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 3, Murtaugh discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards the extraction tool of claim 2, further comprising a plurality of set screws.
Bergman further teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein it further comprising a plurality of set screws (col. 9, ll. 30-52 where the prior art states that element 190 (holes) can be used for bolts to engage wheel bearing components).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein the bottom plate has a plurality of set screw holes, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 17, Murtaugh discloses all the limitations as stated in the rejection of claim 14 and further discloses utilizing (element 9) in order to adjust the orientation of the bottom plate relative to the hub bearing assembly (see figure 4), but appears to be silent the method of claim 14, further comprising: adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly.
Bergman teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly (col. 9, ll. 30-52 where the prior art states that bottom plate (element 170’) further comprises element 190 (holes) can be used for bolts to engage wheel bearing components, thus adjusting the bottom plate relative to the hub bearing assembly).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein adjusting set screws within the bottom plate to adjust the orientation of the bottom plate relative to the hub bearing assembly, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Regarding claim 18, Murtaugh discloses all the limitations as stated in the rejection of claim 14 and further discloses utilizing (element 9) in order to adjust bottom plate causes the bottom plate to be parallel with a top surface of the hub bearing assembly (see figure 4 element 26 attaches to a top surface (top surface of element 7) of a hub bearing assembly (elements 1-8)), but appears to be silent wherein utilizing and adjusting the set screws.
Bergman further teaches it was known in the art to have an extraction tool (Figures 8-9 element 100’’) comprising a top plate (element 170”) and bottom plate (element 170’) that engages a wheel bearing assembly (Figure 9 element WA), wherein adjusting set screws (col. 9, ll. 30-52 where the prior art states that element 190 (holes) can be used for bolts to engage wheel bearing components, thus adjusting the bottom plate with respect to the hub assembly).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Bergman wherein adjusting set screws within the bottom plate causes the bottom plate to be parallel with a top surface of the hub bearing assembly, since it is well known in the art that bolts and screws art recognized equivalents. Doing so provides additional holes on the bottom plate at various locations in order to provide additional engagement points throughout the bottom plate to increase the securement between the tool and the work piece during operations. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murtaugh (US Patent No. 4,642,866) in view of Zimmer (US Patent No. 8,931,156).
Regarding claim 12, Murtaugh discloses all the limitations as stated in the rejection of claim 1, but appears to be silent in regards he extraction tool of claim 1, wherein the bottom plate further comprises a recess.
Zimmer teaches it was known in the art to have to have an extraction tool (Figures 1-5 element 10) comprising a plate (element 18) that further comprises a recess (Figure 4 elements 58/63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Murtaugh with the teachings of Zimmer wherein a further comprises a recess. Doing so provides additional walls/envelope to encompass a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/13/2021



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723